

EXHIBIT 10.5


FACEBOOK, INC.
2014 BONUS PLAN
1. Effective Date and Term. This Bonus Plan (“Plan”) shall be effective as of
January 1, 2014, and is effective for calendar year 2014 (the “Eligibility
Period”), unless otherwise amended or terminated by Facebook, Inc. (“Facebook”
or the “Company”) in accordance with Section 6 of the Plan. The Plan supersedes
all prior bonus plans except those set forth in an individual arrangement with
an individual employee in which case this Plan shall not apply. Any other such
bonus plan is hereby terminated.
2. Administration. The Plan shall be administered by the Compensation Committee
of the Board of Directors (the “Plan Administrator”), which shall have the
discretionary authority to interpret and administer the Plan, including all
terms defined herein, and to adopt rules and regulations to implement the Plan,
as it deems necessary. In addition, the Plan Administrator hereby delegates to
the Company’s CFO and the VP of Human Resources (such individuals, the
“Executive Administrators” and together with the Plan Administrator, the
“Administrators”) the day-to-day implementation and interpretation of the Plan,
including the approval of individual payouts under the Plan to employees other
than Facebook’s executive management team, or “mteam.” Notwithstanding the
foregoing, the approval of the Plan Administrator or the Company’s Board of
Directors shall be required for the approval of the Plan itself and any material
amendments to the Plan; determination of the Company Performance Percentage (as
defined below) under the Plan; approval of the aggregate payout under the Plan;
and approval of individual payouts under the Plan to Facebook’s “executive
officers” (as determined by the Board of Directors for purposes of Section 16
under the Securities Exchange Act of 1934). Any action that requires the
approval of the Executive Administrators must be jointly approved by both the
Company’s CFO and the VP of Human Resources, and any action that requires the
approval of the Executive Administrators may instead also be approved by the
Plan Administrator or the Board of Directors. The decisions of the
Administrators are final and binding.
3. Eligibility. Participation in the Plan is limited to Full-Time regular and
Part-Time regular Facebook employees who are employed by Facebook on or before
December 31, 2014. Participation in the Plan is effective on the later of
January 1, 2014 or the day the participant commences as a Full-Time/Part-Time
regular employee of Facebook. A participant may be considered ineligible for the
Plan at any time and for any reason at the Administrators’ discretion regardless
of whether he or she remains an employee of the Company. A participant is not
eligible for Plan benefits if the participant resigns or is terminated for any
lawful reason any time before the bonus is paid pursuant to Section 5 below.
This Plan is intended to compensate individuals for performance as well as
encourage employee retention through and until the date the bonus is paid;
retention is therefore a key component of Plan eligibility.
4. Determination of Eligibility and Amounts. The Administrators retain sole and
absolute discretion in determining whether a participant will be eligible for a
semi-annual cash bonus that is paid based on the following formulas and
definitions.




--------------------------------------------------------------------------------



The Executive Administrators will determine the actual bonus (if any) for each
participant and have the sole and absolute discretion to determine the level of
achievement and the amounts as described herein (provided that any
determinations in respect of Facebook’s “executive officers” shall be made by
the Plan Administrator):
NON-SALES INCENTIVE PLAN EMPLOYEES:
Base Eligible Earnings x Corporate Bonus Percentage x Individual Performance
Percentage x Company Performance Percentage.
SALES INCENTIVE PLAN EMPLOYEES:
Base Eligible Earnings x Corporate Bonus Percentage x (Company Performance
Percentage - 100%).
DEFINITIONS:
a) Base Eligible Earnings means the sum of all base wages as determined by the
Company and the Executive Administrators in their sole and absolute discretion
(generally including overtime, retro pay, money paid during a leave of absence
by the Company, personal time off (PTO) used during the period and holiday pay
as applicable) that Facebook paid the participant during the semi-annual
Eligibility Period generally excluding bonuses, stock gains, commissions,
relocation amounts, accrued but unused PTO, expense reimbursements, or benefits.
b) Corporate Bonus Percentage means the percentage of a participant’s Base
Annual Wage as established by the Executive Administrators for a participant’s
position (provided that the Corporate Bonus Percentage for executive officers
shall be established by the Plan Administrator).
c) Individual Performance Percentage is tied to the performance assessments, as
determined by the Company, measuring the amount of success a participant has
achieved against his or her Individual Performance Objectives for the
semi-annual performance period.
d) Company Performance Percentage means the amount of success the Company has
achieved based on the Company’s priorities and other factors deemed appropriate
for the semi-annual performance period in the sole discretion and judgment of
the Plan Administrator.
5. Payment of Bonuses. Payment of each semi-annual cash bonus (if any) shall be
made by no later than September 30, 2014 for the first semi-annual performance
period of the year and March 31, 2015 for the second semi-annual performance
period of the year. A participant must be employed by the Company at the time
the bonus payment is made in order to receive such payment unless local law or a
written agreement between the participant and the Company provides. If the
Company is found to have terminated the participant in violation of applicable
law prior to the end of a semi-annual performance period, such participant shall
receive a bonus based on the participant’s Base Eligible Earnings for the
period.




--------------------------------------------------------------------------------



6. Modification or Termination of the Plan. The Company reserves the right to
modify, suspend or terminate all or any portion of this Plan at any time,
provided that any material modification to the Plan shall be approved by the
Plan Administrator.
7. Benefits Unfunded. No amounts awarded or accrued under this Plan will be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded hereunder will at all times be an unfunded and unsecured
obligation of the Company. Plan participants will have the status of general
creditors and must look solely to the general assets of the Company for the
payment of their bonus awards.
8. Benefits Nontransferable. No Plan participant will have the right to
alienate, pledge or encumber his or her interest in this Plan, and such interest
will not (to the extent permitted by law) be subject in any way to the claims of
the participant’s creditors or to attachment, execution or other process of law.
9. No Employment Rights. No action of the Company in establishing the Plan, no
action taken under the Plan by the Company or the Administrators and no
provision of the Plan itself will be construed to grant any person the right to
remain in the employ of the Company or its subsidiaries for any period of
specific duration. Rather, each employee is employed “at will,” which means that
either the employee or the Company or its subsidiaries may terminate the
employment relationship at any time and for any reason or no particular reason
or cause.
10. Governing Law. The Plan shall be governed by, and interpreted, construed,
and enforced in accordance with, the laws of the State of California without
regard to its or any other jurisdiction's conflicts of laws provisions. For
purposes of any dispute that may arise directly or indirectly from this Plan,
the parties hereby submit and consent to the exclusive jurisdiction of the State
of California and agree that any such litigation shall be conducted only in the
courts of California or the federal courts for the United States for the
Northern District of California and no other courts.
11. Severability. If any part or section of this Plan is declared invalid by any
competent body, the remaining parts not affected by the decision shall continue
in effect.
12. Transfers/Job Changes. Subject to the discretion of the Administrators, a
participant’s bonus is based upon the participant’s Base Eligible Earnings when:
(a) the participant transfers from employment with Facebook to a related company
(i.e. a Facebook subsidiary); (b) the participant permanently transfers from a
Facebook U.S. location to a Facebook non-U.S. location (or vice versa); (c) the
participant transfers from an exempt to a non-exempt position; or (d) a
participant is subject to an Individual Bonus Goal change. Employees who leave
the Company and are re-hired within the same bonus eligibility period may be
eligible to receive a bonus award based solely on the employee's Base Eligible
Earnings received after being re-hired.
13. Code section 409A. Notwithstanding any provision of this Agreement to the
contrary, all payments in accordance with this Plan are intended to meet the
requirements for the “short-term deferral” exception to Section 409A of the
Internal Revenue Code of 1986, as amended, the parties intend to administer this
Agreement in a manner that is consistent with those requirements, and this
Agreement shall be construed and interpreted in accordance with such intent.


